Citation Nr: 0948806	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 15, 2006 to October 
20, 2006.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from January 1981 to March 
1983.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which denied a claim for reimbursement 
of medical expenses for treatment incurred through the United 
Medical Associates from October 15, 2006 to October 20, 2006.

Previously, a Travel Board hearing was scheduled before a 
Veterans Law Judge for October 2009. However, in late-
September 2009 the Veteran contacted the Canandaigua VAMC to 
cancel the hearing, and requested that his claim continue to 
be adjudicated on appeal. See 38 C.F.R. § 20.704(e). 

The appeal is REMANDED to the Veterans Health Administration 
(VHA) VAMC, in Canandaigua, New York. VA will notify the 
Veteran if further action is required.

As a further preliminary matter, the Veteran through an April 
2007 statement and later correspondence has contested the 
denial of VA reimbursement of additional medical expenses 
incurred on two separate occasions, on August 6, 2006, and 
then from December 9, 2006 to December 13, 2006. The only 
matter appealed to the Board thus far is that referenced 
above, pertaining to treatment from October 15, 2006 to 
October 20, 2006. There is some additional confusion raised 
by the indication from the July 2007 Statement of the Case 
(SOC) that at least one recent medical reimbursement claim 
filed by the Veteran was actually granted. Consequently, the 
claims for reimbursement of medical expenses incurred in 
August 2006, and then in December 2006, are referred to the 
VAMC for further consideration, namely, to clarify first 
whether either claim has since been granted. Moreover, any 
such claim not yet reviewed on the merits must be adjudicated 
by the agency of original jurisdiction in the first instance. 



REMAND

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 
- 1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999). The provisions of the Act became 
effective as of May 29, 2000. To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part); 
 
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility; 
 
(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of  38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 
 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
 
(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
 
(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and 
 
(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002 (2009).


Of particular significance to this case, to receive payment 
or reimbursement for emergency services, a claimant must file 
a claim within 90 days after the latest of the following: (1) 
July 19, 2001; (2) the date that the Veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
the date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.        38 C.F.R. § 17.1004(d). 

In this case, the Canandaigua VAMC has issued a March 2007 
decision denying the Veteran's claim for medical 
reimbursement for treatment received from October 15, 2006 to 
October 20, 2006 based upon the finding that he did not 
submit his claim for benefits within the prescribed 90-day 
time period from the relevant date of treatment. See 38 
C.F.R. § 17.1004(d)(2). The Veteran maintains to the 
contrary.  He states in his August 2007 VA Form 9 
(Substantive Appeal to the Board) that he provided all 
necessary documentation for his claim in a timely manner, and 
that he had records available of all pertinent communications 
between himself and the VAMC. Unfortunately, there is no 
current documentation of record which would assist in 
establishing the date of claim. As noted above, the date of 
claim if beyond the time limit of 90 days would be 
dispositive of the outcome of the claim as the benefits 
sought would be denied.

The Board is therefore remanding this claim in part for the 
VAMC to attempt to obtain pertinent documentation that would 
clarify the date of claim when the Veteran's filed for 
benefits, based on any formal claims form, or informal 
written correspondence that he submitted.

On remand, the Veteran himself should also have the 
opportunity to provide any relevant documentation that 
substantiates a date of claim within the requisite 90-day 
timeframe from the date of treatment, as he has maintained 
that he has kept copies of relevant correspondence to his 
claims. The information requested should then assist in 
determining whether the essential criteria for medical 
reimbursement in this instance have effectively been met.

Accordingly, the case is REMANDED for the following action:

1.	The VAMC, as the Agency of Original 
Jurisdiction (AOJ) in this case, shall 
undertake all necessary measures to obtain 
records that establish the date upon which 
the Veteran originally filed a claim for 
reimbursement of unauthorized medical 
expenses incurred from October 15, 2006 to 
October 20, 2006.

2.	Then contact the Veteran and inform him 
of the opportunity to provide 
documentation that establishes    the date 
upon which he originally filed a claim for 
reimbursement of unauthorized medical 
expenses incurred from October 15, 2006 to 
October 20, 2006.

3.	The VAMC should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the VAMC should 
readjudicate the claim on appeal. If the 
benefit sought on appeal is not granted,         
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


